Citation Nr: 1706771	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  08-24 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, claimed as due to asbestos or herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a pulmonary fibrosis.

The Veteran was scheduled for a videoconference hearing before the Board.  However, in February 2015 written correspondence, the Veteran's representative, on his behalf, cancelled the Board hearing.  In March 2015, the Board remanded the claim for additional development.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that service connection is warranted for pulmonary fibrosis secondary to asbestos or herbicide exposure.  The Veteran asserts that the claimed disability is the result of exposure to asbestos onboard a ship during service.  In a September 2008 statement the Veteran stated that the only time he was exposed to anything harmful was when he taught counter-guerilla warfare in the northern training area in Okinawa and that was herbicide agents.

A Veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (a) (6) (iii) (2016).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (a) (6) (2016).  Pulmonary fibrosis is not included as one of the diseases for which presumptive service connection is warranted based on exposure to herbicide agents.

A review of the service personnel records shows that the Veteran embarked on board and disembarked from the USS Bexar numerous times between May 1963 and July 1963.  According to the VA list of Navy and Coast Guard ships associated with service in Vietnam and possible exposure to herbicide agents based on service records, the USS Bexar (APA-237) operated primarily or exclusively on Vietnam's inland waterways.  Thus, the Veteran qualifies for a presumption of herbicide agent exposure.

In March 2009 the Veteran received a respiratory VA examination addressing whether he had pulmonary fibrosis related to asbestos exposure in service.  The VA examiner opined that the Veteran had pulmonary fibrosis, but that the cause was unknown.  The examiner stated that it was less likely as not that the Veteran's disability was caused by exposure to asbestos, but that exposure to asbestos could not fully be ruled out.  The rationale provided was that there were no radiographic features which indicated asbestos exposure, and as a result there was no clear-cut evidence that the Veteran's condition resulted from asbestos exposure during service or anywhere else.  However, the examiner included in the opinion that there are a small percentage of cases, 10 to 15 percent, where there are no radiographic features suggesting pulmonary asbestosis, when in fact, pulmonary asbestosis has been known to occur.  In March 2015 the Board found that opinion lacked clarity and remanded for another VA examination.

Pursuant to the Board's March 2015 remand, the Veteran attended a VA respiratory examination in November 2015.  The examiner concluded that it was less likely than not the Veteran had any current pulmonary fibrosis, asbestosis, or any lung condition that could be associated with service or herbicide exposure.  The rationale provided was that there was no evidence of pleural plaques or other conditions.  The Veteran was found to have clear evidence of neuromuscular weakness due to Myasthenia Gravis.  The examiner stated that the Veteran's neuromuscular condition was responsible for his respiratory debility.  The examination did not address the March 2009 examination where the Veteran was found to have pulmonary fibrosis, or the March 2009 examiner's contention that in 10 to 15 percent of cases there is no evidence of asbestosis when asbestos exposure has occurred.

The Board notes that the March 2009 and November 2015 examinations both noted that the Veteran had a CT examination in April 2007 and July 2007 where a pulmonary function study was performed.  It was noted that the study showed mild accentuation of the interstitial markings in a nonspecific nature.  More specifically, both reference a high resolution computed tomography showing tiny nodules scattered in the right lung, mild interstitial changes in the lower lobes, and apical pleural parenchymal scarring densities.  Interpretive reports of those cited studies are not present in the claims file.

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For VA purposes the examination from November 2015 is insufficient.  The November 2015 examination did not properly address the March 2009 examiner's diagnosis of pulmonary fibrosis or contention that in 10 to 15 percent of cases evidence of asbestos exposure will not be present.  That evidence must be considered at an examination by a VA examiner.  The November 2015 examination suggested that the Veteran did not have pulmonary fibrosis at all, but instead had a neuromuscular disease.  No opinion was provided as to whether that neuromuscular disease was related to service, asbestos exposure, or herbicide agent exposure  As a result of the conflicting opinions between VA examiners, the Board finds that a new examination is needed to provide clarity as to what an appropriate diagnosis is for the Veteran.

Clinical documentation dated after December 2015 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for pulmonary fibrosis since December 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including the pulmonary fibrosis studies with interpretive reports of April 2007 and July 2007 CT scans and pulmonary function studies, and records dated from December 2015 to the present.  

3.  Schedule the Veteran for a VA examination with a pulmonologist who has not previously examined him.  The examiner must review the claim file and must note that review in the report.  The examiner should provide a rationale for all opinions provided.  The examiner should provide the following opinions: 

(a) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that a diagnosis of pulmonary fibrosis is appropriate and should explain why or why not.  If so, was pulmonary fibrosis incurred during active service, to include as a result of herbicide agent or asbestos exposure, which has been conceded by VA?  

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that a diagnosis of interstitial scarring is appropriate and should explain why or why not.  If so, was interstitial scarring incurred during active service, to include as a result of herbicide agent or asbestos exposure, which has been conceded by VA?  

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that a diagnosis of myasthenia gravis is appropriate and should explain why or why not.  If so, was myasthenia gravis incurred during active service, to include as a result of herbicide agent or asbestos exposure, which has been conceded by VA?  

(d) The examiner should reconcile previous opinions to include a discussion of the study cited in the March 2009 VA examination.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of  your appeal.  38 C.F.R. § 20.1100(b) (2016).

